DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariyama et al (US 2016/0061279).
Kariyama et al disclose a driving device for use in a small vehicle including a bicycle, the driving device comprising: an electric drive mechanism including an electric motor (26) that is configured to drive a movable member (18, 20); a transmission (30, hydraulic fluid) configured to transmit power from an operating portion (16) to the movable member (18, 20); and a switching mechanism (28) configured to switch a state of the driving device between a first state in which the movable member (18, 20) is driven by power of the electric motor (26) and a second state in which the movable member (18, 20) is driven by power from the operating portion (16).
Re claim 2, the transmission (30, hydraulic fluid) operatively couples the electric drive mechanism (14) to the movable member (18, 20) to transmit the power from the electric drive mechanism (26) to the movable member (18, 20) via the transmission (30, hydraulic fluid).
Re claim 14, comprising: an operating device (12) including the operating portion (16); an operated device (14) configured to be operated in accordance with an input to the operating portion (16); and the driving device being provided in either one of the operating device (12) and the operated device (14).
Allowable Subject Matter
Claims 3-13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090195060		driving device 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656